Citation Nr: 0907066	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-10 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1953 to 
August 1955, followed by service in the Marine Corps 
Reserves.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Albuquerque, New Mexico regional office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
claim for service connection for CFS.  

The Board remanded the Veteran's case to the RO in December 
2007 and October 2008.

The Veteran testified before the undersigned in a December 
2008 Travel Board hearing, and a transcript of that hearing 
has been associated with his claims folder.


FINDINGS OF FACT

1.  All notice and development necessary to adjudicate this 
claim has been completed.

2.  There is no competent evidence that relates the CFS to 
his military service, and the most persuasive medical opinion 
on the question of nexus weighs against the claim.


CONCLUSION OF LAW

The criteria for entitlement to service connection for CFS 
have not been met.  38 U.S.C.A. § § 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § § 3.303, 3.307, 3.309, 4.88a (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with a June 2003 letter in which the 
RO notified him of what evidence was required to substantiate 
his CFS claim.  This letter informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in 
obtaining this evidence.  Finally, this letter notified the 
Veteran that he should submit any relevant evidence in his 
possession.  This letter met the duty to notify the Veteran 
in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
second and third elements of Dingess notice were provided in 
the June 2003 letter.  The Veteran, however, did not receive 
notice about what evidence was needed to establish a rating 
or notice regarding an effective date until March 2006.  The 
Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the Veteran's CFS claim is being denied, and no rating or 
effective date is being assigned, he has suffered no 
prejudice from the deficiency with regard to these elements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
addition, the timing deficiency was cured by readjudication 
of the claim in a May 2006 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
Reserves treatment records, and private treatment records 
have been obtained.  It is noted that the Veteran's 
representative requested an examination by a specialist at 
the December 2008 hearing.  The record shows that the Veteran 
has been afforded VA examinations and there is a sufficient 
medical opinion has been obtained, no further examination is 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Veteran has identified other records that would support 
his claim, and VA has unsuccessfully attempted to obtain 
these records.  VA has attempted to obtain the Veteran's 
Social Security Administration (SSA) records, but was 
informed in January 2008 that these records had been 
destroyed.  Albuquerque VA Medical Center (VAMC) records were 
requested, however, could not be obtained as a February 2004 
response indicated that records from the requested time 
period of 1955 through 1956 were not located and "would have 
been destroyed by now."  Finally, VA attempted to acquire 
Fort Bayard hospital records but was informed in March 2004 
that there were no records of the Veteran's treatment.

As the Veteran has indicated that there is no outstanding 
evidence to be obtained, the Board may proceed with 
consideration of his claim.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's June 1953 entrance examination revealed no 
relevant abnormalities, and he denied experiencing swollen or 
painful joints, frequent or severe headaches, dizziness or 
chronic or frequent colds in his June 1953 report of medical 
history (RMH).  Sick call treatment records indicate that the 
Veteran complained of a headache in September 1954 and was 
treated with aspirin.  He was diagnosed with an upper 
respiratory tract infection with coryza, rhinitis, 
pharyngitis and headaches in December 1954 and treated with 
codeine, Penicillin and nasal spray.

His December 1954 treatment record also reflected the 
Veteran's complaints of back pain, fever, headaches, nausea 
and sweating.  No other urological, gastro-intestinal or 
upper respiratory tract symptoms were reported.  Bed rest, 
fluids and medication were prescribed to threat these 
symptoms.  A diagnosis of pyelonephritis (kidney infection) 
of unknown origin was made.  He returned to duty after 
approximately three days of treatment.

A July 1955 discharge examination revealed no relevant 
abnormalities and noted that the Veteran's Blood Kahn and 
urinalysis were negative.  He was determined to be physically 
qualified for release to inactive duty and noted no defects.

A lung infection is noted on a January 1958 RMH form, but no 
further information was provided.

A November 1959 "quadrennial" examination was negative for 
any relevant abnormalities, but did indicate that the Veteran 
was "not physically qualified" for continued retention in 
the Reserves.  No specific basis for his designation was 
provided, however, the discharge examination did indicate 
that the Veteran suffered from a minimal psychiatric 
impairment.

In his November 1959 RMH, the Veteran indicated that he 
suffered from a large variety of symptoms, including frequent 
or severe headaches, dizziness, chronic or frequent colds, 
soaking sweats, shortness of breath, depression and nervous 
trouble.  The examiner noted that the Veteran had infrequent, 
mild tension headaches that were relieved by aspirin, and 
that his early morning light-headedness was "not 
remarkable."   It was also noted that the Veteran's 
infrequent night sweats-amounting to 4 instances since 
1955-were not remarkable.  His shortness of breath was 
attributed to nervousness and that he suffered from 
infrequent bouts of short-lived mental depression that was 
not remarkable.

The Veteran's complaints of headaches, backaches, and 
generalized aches and pains were reflected in a March 1975 
treatment note.  Morning pain between the shoulder blades and 
mid-back was reported.  The treating physician noted that 
physical examination was generally negative and advised that 
the Veteran's symptoms should be investigated thoroughly.

A March 1989 private medical opinion from Dr. R.M. indicated 
that the Veteran was suffering from CFS as a result of 
infectious mononucleosis and that his blood tests were 
"highly positive" for Epstein-Barr virus (EPV).  It also 
reflected the Veteran's reports of experiencing multiple 
somatic symptoms for several years.

A November 1989 hospitalization summary revealed the 
Veteran's complaints of severe lower left abdominal pain, 
diarrhea, fever and chills.  He reported experiencing fever, 
aches and pains over the last six to eight months.  His lower 
abdomen was noted to be distended.  Following a physical 
examination, diagnoses of abdominal pain, rule out 
diverticulitis and gastroenteritis, as well as a fever of 
unknown origin, were made.  A diagnosis of diverticulitis was 
made in December 1989.

Private treatment records from Dr. G.L. dated between August 
1999 and July 2002 revealed consistent complaints of 
headaches and joint pain.

Private treatment records from Dr. G.P. dated between 
December 2004 and February 2006 reflect consistent complaints 
of joint pain and fatigue.  A December 2004 entry noted EPV 
infection since approximately 1954.  An impression of renal 
dysfunction was made in a February 2005 treatment note.

A June 2005 private medical opinion from Dr. G.P. indicated 
that the Veteran had been in his care since 2004 and that the 
Veteran's chronic EPV "could've had its onset in 1954."  
After reviewing the December 26, 1954 treatment note, Dr. 
G.P. stated that that had it been technically able and 
knowledgeable enough at that time the Veteran would have been 
diagnosed with EPV, but that was not the case.  He also 
stated that the Veteran had recurring episodes of systemic 
infection in 1957 and 1057 when he was again admitted to the 
VA hospital and those symptoms lead to the possible EPV, but 
he could not assure that was the case.  

A September 2006 VA examination revealed the Veteran's 
reports of "starting" to experience fevers in 1956, and for 
which he received treatment but no diagnosis.  He reported 
being hospitalized for fever, lower abdominal and upper back 
pain in 1957 but not receiving a diagnosis.  He also reported 
psychological treatment, including electro-shock treatment, 
beginning in 1977 as his treatment provider believed his 
fatigue was secondary to major depression.  He reported that 
he never had relief from his fatigue and fevers outside of 
these electro-shock treatments.  He complained of low-grade 
fever, occasional high-grade fever, general muscle aches and 
weakness to different joints, as well as severe, constant, 
daily headaches.  Sleep disturbances, attributable to painful 
joints and possible sleep apnea, were reported.  The Veteran 
reported that he sometimes felt better and was sometimes able 
to do something at home, but was mostly weak and unable to do 
anything.

The complete claims folder was not available to the examiner, 
and only VA records were available.  Following a review of 
the available records, the Veteran's reported history and the 
physical examination, the examiner diagnosed the Veteran with 
chronic EPV infection and CFS.  His CFS was noted to not be 
secondary to his EPV, and was worsened by evidence of 
multiple-joint osteoarthritis and evidence of fibromyalgia.  
The examiner opined that the Veteran's CFS was less likely 
than not related to his service as the Veteran did not report 
experiencing EPV infection until 20 years after service.  The 
fever and fatigue the Veteran claimed to have experienced 
during service was secondary to a known condition 
pyelonephritis, lung infection and acute sinusitis, not to an 
EPV infection.  The examiner noted that "a [viral] infection 
is not treated with antibiotics", and that such a condition 
will not improve with the use of antibiotics.  

A second VA examination was conducted in January 2008, and 
revealed the Veteran's reports of experiencing excruciating 
pain "all over his body" since 1956, encompassing his head 
to his feet except his elbows.  His condition had 
progressively worsened.  He reported that he sought treatment 
for this condition after service at the Albuquerque VAMC, but 
was not diagnosed with EPV and CFS until 1989.  He has been 
receiving SSA disability benefits since 1977.  He reported 
high fever, generalized muscle aches and weakness, frequent 
headaches, and sleep disturbances.  The Veteran reported that 
he did not exercise.  Joint pain included the knees, feet, 
hands, upper back, base of back, lower back and shoulders.  
Daily debilitating fatigue was reported.

Following a review of the Veteran's claims folder and a 
physical examination, the January 2008 VA examiner diagnosed 
the Veteran with chronic EPV infection as well as CFS.  The 
examiner noted that the Veteran's CFS was "possibly 
associated" with his chronic EPV.  However, "it would be 
speculative to assume that these conditions started during 
military service."  The examiner noted that the Veteran's 
December 1954 acute pyelonephritis hospitalization and 
accompanying symptoms were not an EBV infection presentation.  
Further, there was no other documentation or hospitalization 
for elevated temperatures until 1989 when the Veteran was 
diagnosed with diverticulitis after presenting with symptoms 
of abdominal pain and diarrhea.  This hospitalization and 
accompanying symptoms were also not an EBV infection 
presentation.  Finally, the examiner noted that it would be 
speculative to assume that the Veteran's condition started in 
military service, and that it was more likely than not that 
the EBV infection and CFS began after service.

At his December 2008 Travel Board hearing, the Veteran 
testified that there is no treatment for his condition, and 
that he experiences joint pain in all of his joints.  He 
reported that his back pain was particularly bad.  A history 
of kidney problems was denied.

A lay statement from the Veteran's wife indicates that the 
Veteran was hospitalized in Fort Bayard sometime in March or 
April 1957 for a variety of medical problems, and that she 
had visited him while he was hospitalized.  She also reported 
that the Veteran has been in poor physical health since their 
marriage in 1980.

A January 2008 lay statement from the Veteran's childhood 
friend and work colleague indicated that he noticed a drastic 
change in the Veteran's ability to do "those things we used 
to do" prior to his service.  He also reported that the 
Veteran continually complained of lower back pain, headaches, 
swelling in his hands and feet, severe headaches and fatigue.

Analysis

The Veteran contends that he now suffers from CFS which had 
its onset during his active service.  He further contends 
that his December 1954 hospitalization was actually a 
manifestation of his CFS and not pyelonephritis as was 
diagnosed at the time.

The Veteran suffers from a current disability as he has been 
diagnosed with CFS.  In addition, he meets VA requirements 
for a CFS diagnosis as he has reported suffering from low 
grade fever, generalized muscle aches and weakness, 
headaches, joint pain, neuropsychologic symptoms and sleep 
disturbances.  Debilitating fatigue that was severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six months has also been reported.  
38 C.F.R. § 4.88a.

After a full review of the record, including the medical 
evidence and the statements and testimony of the Veteran, the 
Board finds that there is no persuasive evidence of a nexus 
between the current CFS and service.  In fact, the most 
persuasive medical opinion on the question of medical 
etiology of the disability under consideration weighs against 
the claim.

The only medical opinions that tend to support the claim are 
Dr. G.P.'s December 2004 medical treatment note and a June 
2005 medical opinion which was apparently based on the 
Veteran's statements as to a continuity of symptoms.  In the 
December 2004 treatment record, Dr. G.P. noted EPV infection 
since approximately 1954 without giving any basis of that 
opinion.  As such, to the extent that entry can be construed 
as a medical opinion, it has limited probative value.  In the 
June 2005 statement that same examiner indicated that only 
one service record dated in December 1954 was reviewed.  The 
complete service medical records show that no CFS symptoms 
were reported at the time of his July 1955 discharge 
examination or the negative findings on examination for 
separation from service.  While the Veteran has stated that 
he sought treatment for his condition at Fort Bayard Hospital 
in 1957 as well as at the Albuquerque VAMC in 1955 or 1956, 
no treatment records are available to support that 
contention.  In addition, there is no further record of 
treatment for CFS or its symptoms until 1975.  As such, the 
Board finds that such an opinion is not persuasive, as it 
appears to have been based solely one service treatment 
record and on the Veteran's own reported history, and not on 
consideration of the entire actual, contemporaneous medical 
evidence.  The Board points out that, as a medical opinion 
can be no better than the facts alleged by the Veteran, an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  Further, the opinion is 
to speculative to establish a plausible claim because that 
the examiner stated that chronic EPV could have had its onset 
while in-service.  See Obert v. Brown, 5 Vet. App. 30 (1993).  
For these reasons, the June 2005 opinion is of little 
probative value.

By contrast, the Board finds probative the September 2008  VA 
examination report which includes an etiology opinion.  The 
examiner indicated that the entire claims file was reviewed 
and included in the report a summary of both the service and 
post-service medical evidence.  The examiner indicated that 
the Veteran was interviewed and his medical history and 
complaints were noted.  The examiner determined that it was 
more likely than not that both EPV infection and CFS began 
after service and noted that the Veteran's December 1954 
acute pyelonephritis hospitalization and accompanying 
symptoms were not EPV infection presentation.  It was also 
noted that there was no other medical evidence for elevated 
temperatures until 1989 and that hospitalization and symptoms 
were also not an EPV infection presentation.  

The Board finds the September 2008 VA opinion persuasive on 
the question of medical relationship between the current CFS 
and EPV and service, inasmuch as the opinion clearly was 
based upon both examination of the Veteran and consideration 
of his documented medical history and assertions, and because 
the rationale underlying the opinion is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

At the hearing, the Veteran discounted his in-service 
diagnosis of pyelonephritis by stating that he does not 
suffer from kidney problems.  The January 2008 lay statement 
from the Veteran's wife indicates that she visited the 
Veteran while he was hospitalized in 1957, but does not 
indicate for what condition the Veteran was hospitalized.  
Similarly, the January 2008 lay statement from the Veteran's 
childhood friend generally indicates that the Veteran 
suffered physical limitations after service, but does not 
indicate when these symptoms emerged.  Moreover, as lay 
persons, the Veteran, his wife and his friend are not 
qualified to express a competent medical opinion as to the 
relationship between the Veteran's current CFS or EPV and his 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

The September 2008 opinion does reflect consideration of the 
Veteran's statements as well as the contemporaneous record 
contained in the claims folder.  It is therefore of greater 
probative value.  This opinion together with the 
contemporaneous record weighs the evidence against finding a 
nexus between CFS and active service.  Inasmuch as the 
preponderance of the evidence is against a nexus between the 
Veteran's current CFS and active service, reasonable doubt 
does not arise and the appeal must be denied. 38 U.S.C.A. 
§5107(b).


ORDER

Entitlement to service connection for chronic fatigue 
syndrome (CFS) is denied.



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


